Case 1:18-cV-09662-NLH-AI\/|D Document 18-1 Filed 04/30/19 Page 1 of 11 Page|D: 220

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

RAYMOND SIPPEL,
Civil Action No.: 18-9662 (NLH-AMD)
Plaintiff,

v.
DISCOVERY
AMERICAN HONDA MOTOR CO., INC., CONFIDENTIALITY ORDER

Def`endant.

 

 

lt appearing that discovery in the above-captioned action is likely to involve the
disclosure of confidential inforrnation, it is

ORDERED as follows:

l. Any party to this litigation and any third-party shali have the`right to designate
as “Confidential” and subject to this Discovery Confidentiality Order (“Order”) any
information, document, or thing, or portion of any document or thing:

(a) that contains trade secrets, competitively sensitive technical, marketing
financiai, sales or other confidential business information,
(b) that contains private or confidential personal information,
(c) that contains information received in confidence from third parties, or
(d) Which the producing party otherwise believes in good faith to be
entitled to protection under Rule 26(0)(1)(G) of the Federal Rules of
Civil Procedure and Local Civii Rule 5.3.
Any party to this litigation or any third-party covered by this Order, Who produces or discloses
any Confidential material, including Without limitation any information, document, thing,

interrogatory answer, admission, pieading, or testimony, shali rnarl< the same With the

Case 1:18-cV-09662-NLH-AI\/|D Document 18-1 Filed 04/30/19 Page 2 of 11 Page|D: 221

foregoing or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL ~ SUBJECT TO
DISCOVERY CONFIDENTIALITY ORDER” (hereinaf`ter “Confidential”).

2. Any party to this litigation and any third-party shall have the right to designate
as “Attorneys’ Eyes Only” and subject to this Order any inforrnation, document, or thing, or
portion of any document or thing that contains highly sensitive business or personal
information the disclosure of Which is highly likely to cause significant harm to an individual
or to the business or competitive position of the designating party. Any party to this litigation
or any third-party Who is covered by this Order, Who produces or discloses any Attorneys’
Eyes Only material, including vvithout limitation any inforrnation, document, thing,
interrogatory answer, admission, pleading, or testimony, shail mark the Sarne With the
foregoing or similar legend: “ATTORNEYS’ EYES ONLY” or “ATTORNEYS’ EYES
ONLY - SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER” (hereinafter
“Attorneys’ Eyes Only”).

3. All Confidential material shall be used by the receiving party solely for
purposes of the prosecution or defense of this action, shall not be used by the receiving party
for any business, commercial, competitive, personal or other purpose, and shall not be
disclosed by the receiving party to anyone other than those set forth in Paragraph 4, unless and
until the restrictions herein are removed either by written agreement of counsel for the parties,
or by Order of the Court. lt is, however, understood that counsel for a party may give advice
and opinions to his or her client solely relating to the above-captioned action based on his or
her evaluation of Coniidential material, provided that such advice and opinions shall not reveal
the content of any Confidential material except by prior written agreement of counsel for the

parties, or by Order of the Court.

Case 1:18-cV-09662-NLH-AI\/|D Document 18-1 Filed 04/30/19 Page 3 of 11 Page|D: 222

4. Confidential material and the contents of` Confidential material may be

disclosed only to the following individuals under the following conditions:

(a)

(b)

(C)

(d)
(€)

(f)

(s)

Outside counsel (herein defined as any attorney at the parties’ outside
law firms) and relevant in-house counsel for the parties;

Outside experts or consultants retained by outside counsel for purposes
of` this action, provided they have signed a non-disclosure agreement in
the form attached hereto as Exhibit A;

Secretarial, paralegal, clerical, duplicating and data processing
personnel of the foregoing;

The Court and court personnel',

Any deponent may be shown or examined on any infonnation,
document or thing designated Confidential if it appears that the witness
authored or received a copy of it, was involved in the subject matter
described therein or is employed by the party who produced the
information, document or thing, or if the producing party consents to
such disclosure;

Vendors retained by or for the parties to assist in preparing for pretrial
discovery, trial and/or hearings including, but not limited to, court
reporters, litigation support personnel, jury consultants, individuals to
prepare demonstrative and audiovisual aids for use in the courtroom or
in depositions or mock jury sessions, as well as their staff, stenographic,
and clerical employees whose duties and responsibilities require access
to such materials; and

'l`he parties ln the case of parties that are corporations or other business

3

Case 1:18-cV-09662-NLH-AI\/|D Document 18-1 Filed 04/30/19 Page 4 of 11 Page|D: 223

entities, “party” shall mean executives who are required to participate in
decisions with reference to this lawsuit

5. Confidential material shall he used only by individuals permitted access to it
under Paragraph 4. Confidential material, copies thereof, and the information contained
therein, shall not he disclosed in any manner to any other individual, until and unless

(a) outside counsel for the party asserting confidentiality waives the claim
of confidentiality, or
(b) the Court orders such dis closure.

6. With respect to any depositions that involve a disclosure of Confidential
material of a party to this action, such party shall have until thirty (3 0) days after receipt of the
deposition transcript within which to inform all other parties that portions of the transcript are
to be designated Confidential, which period may be extended by agreement of the parties No
such deposition transcript shall be disclosed to any individual other than the individuals
described in Paragraph 4(a), (b), (c), (d) and (f) above and the deponent during these thirty (3 0)
days, and no individual attending such a deposition shall disclose the contents of the deposition
to any individual other than those described in Paragraph 4(a), (b), (c), (d) and (f) above during
said thirty (30) days. Upon being informed that certain portions of a deposition are to be
designated as Confidential, all parties shall immediately cause each copy of the transcript in its
custody or control to be appropriately marked and limit disclosure of that transcript in
accordance with Paragraphs 3 and 4.

7. Material produced and marked as Attorneys’ Eyes Only may be disclosed only
to outside counsel for the receiving party and to such other persons as counsel for the
producing party agrees in advance or as Ordered by the Court.

8. lf counsel for a party receiving documents or information designated as

4

Case 1:18-cV-09662-NLH-AI\/|D Document 18-1 Filed 04/30/19 Page 5 of 11 Page|D: 224

Confidential or Attorneys’ Eyes Only hereunder objects to such designation of any or all of
such items, the following procedure shall apply:

(a) Counsel for the objecting party shall serve on the designating party or
third-party a written objection to such designation, which shall describe
with particularity the documents or information in question and shall
state the grounds for objection Counsel for the designating party or
third-party shall respond in writing to such objection within 14 days,
and shall state with particularity the grounds for asserting that the
document or information is Confidential or Attorneys’ Eyes Only. lf no
timely written response is made to the objection, the challenged
designation Will be deemed to be void. lf the designating party or
third-party makes a timely response to such objection asserting the
propriety of the designation, counsel shall then confer in good faith in
an effort to resolve the dispute

(b) lf a dispute as to a Confidential or Attorneys’ Eyes Only designation of
a document or item of information cannot be resolved by agreement, the
proponent of the designation being challenged shall present the dispute
to the Court initially hy telephone or letter, in accordance with Local
Civil Rule 37.l(a)(l), before filing a formal motion for an order
regarding the challenged designation 'l`he document or information
that is the subject of the filing shall be treated as originally designated
pending resolution of the dispute.

9. All requests to Seal documents filed with the Court shall comply with Local

Civil Rule 5.3.

 

Case 1:18-cV-09662-NLH-AI\/|D Document 18-1 Filed 04/30/19 Page 6 of 11 Page|D: 225

10. lf the need arises during trial or at any hearing before the Court for any party to
disclose Confidential or Attorneys’ Eyes Only information, it may do so only after giving
notice to the producing party and as directed by the Court.

ll. 'l`o the extent consistent with applicable law, the inadvertent or unintentional
disclosure of Confidential material that should have been designated as such, regardless of
whether the information, document or thing was so designated at the time of disclosure, shall
not be deemed a waiver in whole or in part of a party’s claim of confidentiality, either as to the
specific information, document or thing disclosed or as to any other material or information
concerning the same or related subject matter. Such inadvertent or unintentional disclosure
may be rectified by notifying in writing counsel for all parties to whom the material was
disclosed that the material should have been designated Confidential within a reasonable time
after disclosure Such notice shall constitute a designation of the information, document or
thing as Confidential under this Discovery Conlidentiality Order.

12. When the inadvertent or mistaken disclosure of any information, document or
thing protected by privilege or work-product immunity is discovered by the producing party
and brought to the attention of the receiving party, the receiving party’s treatment of such
material shall be in accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such
inadvertent or mistaken disclosure of such information, document or thing shall not by itself
constitute a waiver by the producing party of any claims of privilege or work-product
immunity However, nothing herein restricts the right of the receiving party to challenge the
producing party’s claim of privilege if appropriate within a reasonable time after receiving
notice of the inadvertent or mistaken disclosure

13. No information that is in the public domain or which is already known by the
receiving party through proper means or which is or becomes available to a party from a source

6

Case 1:18-cV-09662-NLH-AI\/|D Document 18-1 Filed 04/30/19 Page 7 of 11 Page|D: 226

other than the party asserting confidentiality, rightfully in possession of such information on a
non-confidential basis, shall be deemed or considered to be Confidential material under this
Discovery Confidentiality Order.

14. This Discovery Confidentiality Order shall not deprive any party of its right to
object to discovery by any other party or on any otherwise permitted ground. This Discovery
Confidentiality Order is being entered without prejudice to the right of any party to move the
Court for modification or for relief from any of its terms.

15. This Discovery Conlidentiality Order shall survive the termination of this
action and shall remain in full force and effect unless modified by an Order of this Court or by
the written stipulation of the parties filed with the Court.

16. Upon final conclusion of this litigation, each party or other individual subject to
the terms hereof shall be under an obligation to assemble and to return to the originating source
all originals and unmarked copies of documents and things containing Confidential material
and to destroy, should such source so request, all copies of Conlidential material that contain
and/or constitute attorney work product as well as excerpts, summaries and digests revealing
Confidential material; provided, however, that counsel may retain complete copies of all
transcripts and pleadings including any exhibits attached thereto for archival purposes, subject
to the provisions of this Discovery Confidentiality Order. To the extent a party requests the
return of Conlidential material from the Court after the final conclusion of the litigation,
including the exhaustion of all appeals therefrom and all related proceedings, the party shall

file a motion seeking such relief.

Case 1:18-cV-09662-NLH-AI\/|D Document 18-1 Filed 04/30/19 Page 8 of 11 Page|D: 227

IT lS SO ORDERED.

 

Hon. Ann Marie Donio, U.S.M.J.

Dated:

The undersigned consent to the form and entry cf this order.

GREENBAUM, ROWE, SMITH WHEELER, DIULIO & BARNABEI
& DAVIS LLP Attomeysfor Plaintijjf

Atromeysfor Dej%ndant,

Amerz'can Honda Moror Co., Inc.

By: /s/ C. Brian Kombrek By: /s/ Mario Barnabei
C. BRIAN KORNBREK MARIO BARNABEI

'I`IMOTHY ABEEL & ASSOCIATES, P.C.
Attorneysfor Plaintz'jj€

By:

 

TIMOTHY J. ABEEL, JR.

Case 1:18-cV-09662-NLH-AI\/|D Document 18-1 Filed 04/30/19 Page 9 of 11 Page|D: 228

i*E"' l'S fill ijiil§liiiiliil

 

 

F=iie:rn. finn .l'r"`larie 'E`Janin; liqi.$i.,iwi..?r.. n l

Pjnteri:'

the ninifer:signeii sumner re tila inns and entry ui’ this arden

transmit-sunal nunn salazar Wnnsl.;trn, iitfuntn. n ina,an’aartr
3a DA`¥‘ .l.h_li»lli*` _..»i§'tnrneu/;§'j§it" Pl‘tn'ntr`,?f§‘§'
.rl't:nrne;nrjsr£le;,t”snr,£nnn _

.-iimeaf‘.;isn)':i finneer i'i¢}'nrur' titles linn

H;‘Fi . , . iiiy:
n santa ;auanama ` ` tatum nanls'anni

 

risi:_c?rrnv silent n sssnt;:;taraa, ._Lnu,
iff!rurfre;l-‘ss-;*i;u' Plcrs”ars?§'{i*f

ii

4{;"
/" n

H;§r: _J,r'" ""-\.w.¢»-¢~»"-W"` ' n
.,..':¢“i§li‘ti'f;:}zi“l"'f;§f'" iii £-'t-§;EELE__‘__!_R`

F~»,.CR

' .‘...,-- ,...,., .~-,-.~a‘»~"“'"

 

 

 

 

Case 1:18-cV-09662-NLH-AI\/|D Document 18-1 Filed 04/30/19 Page 10 of 11 Page|D: 229

EXHIBIT A

IN THE UNITED STATES DKSTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

 

 

 

 

 

 

 

RAYMOND SIPPEL,
Civil Action No.: 18~9662 (NLH-AMD)
Plaintit`f,
v.
AGREEMENT TO BE
AMERICAN HONDA MOTOR CO., INC., BOUND BY DISCOVERY
CONFIDEN'I`IALITY ORDER
Defendant.
l, , being duly sworn, state that:
l. My address is
2. My present employer is and the address of
my present employment is
3. My present occupation or job description is
4. l have carefully read and understood the provisions of the Discovery

Coniidentiality Order in this case signed by the Court, and l will comply with all provisions of
the Discovery Coniidenti ality Order.

5 . l will hold in confidence and not disclose to anyone not qualiiied under the
Discovery Conlidentiality Order any Coniidential Material or any words, summaries,

abstracts, or indices cf Coniidential lnfonnation disclosed to nie.

6. l will limit use of Contidential Material disclosed to me solely for purpose of
this action.
7. No later than the final conclusion of the case, l Will return all Coniidential

Material and summaries, abstracts, and indices thereof Which come into my possession, and

Case 1:18-cV-09662-NLH-AI\/|D Document 18-1 Filed 04/30/19 Page 11 of 11 Page|D: 230

documents or things which I have prepared relating thereto, to counsel for the party for whom
l was employed or retained l declare under penalty of perjury that the foregoing is true and

correct

Dated:

 

[Narne]

10

